OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
Plaintiff’s allegations of fraudulent misrepresentations are fatally inadequate, among other reasons, because the alleged representations, “more precatory than promissory”, at best were only unenforceable misrepresentations *1018of future intent (cf. Woodmere Academy v Steinberg, 41 NY2d 746, 752). Moreover, none of the alleged representations are included in the lease approved, as required, by the New York City Charter (§ 704, subd [g]).
Finally, because the representations claimed permeated all the causes of action, including the otherwise conclusorily pleaded one based on unconscionability, the Appellate Division properly dismissed all four pursuant to CPLR 3211 (subd [a], par 7).
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
Order affirmed, with costs, in a memorandum.